DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 08/25/2021 was submitted after the initial filing date of 05/23/2019 and has been considered by the examiner.
Response to Amendment
An amendment was filed on 12/09/2021 in response to the non-final rejection mailed on 09/03/2021. Claims 1, 3-4, and 17-18 are amended, claim 2 is canceled, and claim 19 is newly added. Currently, claims 1 and 3-19 are being examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first engagement member” and “second engagement member” in claims 1 and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structure of the first engagement member as described in the specification [0031], includes at least one of an opening or recess in 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Babak Tehranchi on 01/18/2022.

In claim 1, on second to the last line, “the non-insertable part” has been replaced with 
-the non-insertable section-
In claim 3, “wherein the flared connector portion has a length exceeding the length of the sleeve” has been replaced with –wherein the flared connector portion has a length exceeding a length of the sleeve-
In claim 17:
on line 9, “the non-insertable part” has been replaced with –the non-insertable section-
on lines 11-12, “the closed end of the tubular case” has been replaced with –a closed end of the tubular case-
In claim 18, on line 10, “the non-insertable part” has been replaced with –the non-insertable section-
In claim 19, on line 13, “the non-insertable part” has been replaced with –the non-insertable section-
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest reference, McMenamin (US 20170291011), discloses most of the limitations of claim 1, including a urinary catheter including an insertable section and a non-insertable section, a tubular case provided with a closed end and an open end, and a sleeve fixedly arranged over at least a part of the non-insertable section of the catheter, wherein the body 
but fails to teach wherein the non-insertable section of the catheter includes a flared connector portion, wherein the flared connector portion is at least partly accommodated within the sleeve. 
It would not have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the non-insertable section of the catheter disclosed in McMenamin to have a flared connector portion, wherein the flared connector portion is at least partly accommodated within the sleeve, since it would have been a redundant retention feature that would not have improved the device of McMenamin. Dependent claims 3-16 are also allowable by virtue of being dependent on claim 1.
Regarding independent claim 17, McMenamin discloses most of the limitations of the method, including providing a urinary catheter including an insertable section and a non-insertable section, fixedly arranging a sleeve over the non-insertable section, arranging at least the insertable section in a tubular case, wherein the sleeve includes a first engagement member, and wherein the tubular case includes a second engagement member, and other claimed structural features with relationship as essentially recited in claim 17, but fails to teach wherein the second engagement portion is arranged at the closed end of the tubular case.

Regarding independent claim 18, McMenamin discloses most of the limitations of the method for preparing a urinary catheter assembly for use, including removing the insertable section from the storage position in the tubular case, bringing the assembly from the first disposition to the second disposition, connecting, releasebly, the first engagement member of the sleeve with the second engage3ment member of the tubular case, and other claimed structural features with relationship as essentially recited in claim 18, but fails to teach wherein the second engagement portion is arranged at the closed end of the tubular case. 
It would not have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the second engagement portion disclosed in McMenamin to be arranged at the closed end of the tubular case, since the second engagement portion is additionally where the insertable section of the catheter is stored in the first disposition.
Regarding independent claim 19, McMenamin discloses most of the limitations of the urinary catheter assembly, including a urinary catheter including an insertable section and a non-insertable section, a tubular case provided with a closed end and an open end, and a sleeve fixedly arranged over at least a part of 
It would not have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the second engagement portion disclosed in McMenamin to be arranged at the closed end of the tubular case, since the second engagement portion is additionally where the insertable section of the catheter is stored in the first disposition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785